 Case 3:19-cv-00209-NJR Document 24 Filed 03/08/21 Page 1 of 3 Page ID #94




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANK MORGAN, # C15189,                      )
                                             )
                    Petitioner,              )
                                             )
      vs.                                    )      Case No. 19-cv-209-NJR
                                             )
JACQUELINE LASHBROOK,                        )
                                             )
                    Respondent.              )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Petitioner Frank Morgan’s Petition for habeas corpus relief under 28 U.S.C. § 2254

was dismissed without prejudice on April 29, 2019 (Doc. 13). Morgan alleged that he had

been denied due process in a prison disciplinary action. Because his punishment did not

include any revocation of good conduct credits and thus did not affect the length of his

incarceration, the Court dismissed his Petition pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the U.S. District Courts. Morgan appealed (Doc. 15), but his appeal

was dismissed for failure to file the required Docketing Statement. (Doc. 22).

      Morgan has now submitted a letter to the Court dated March 4, 2021 (Doc. 23).

Among other matters, Morgan insists that he was denied due process in the disciplinary

action that prompted his habeas corpus Petition and that this case should not have been

dismissed. Morgan is wrong, as explained in the Order dismissing this case (Doc. 13).

Further, Morgan failed to properly pursue his appeal, where he could have sought review

of this Court’s decision. He presents no basis for the Court to alter its conclusion that


                                            1
 Case 3:19-cv-00209-NJR Document 24 Filed 03/08/21 Page 2 of 3 Page ID #95




dismissal of the Petition was warranted. The disposition of this case is final.

       Morgan also raises several complaints unrelated to his dismissed habeas corpus

case: he has been harassed and discriminated against by prison officials, his grievances

have been circumvented, he has been denied commissary privileges, he has been

overcharged for court fee payments, and he is being wrongly charged for restitution

related to a funeral furlough. (Doc. 23). These issues relate to Morgan’s conditions of

confinement and cannot be remedied in the context of habeas corpus. As the Court

advised in the order dismissing this case, Morgan may seek redress in a civil rights action

under 42 U.S.C. § 1983 if conditions of his confinement violate his constitutional rights,

subject to the limitations imposed in 28 U.S.C. § 1915(g) for a prisoner like himself who

has incurred three “strikes.” (Doc. 13, p. 2). The Court expresses no opinion on the merits

of these potential claims.

       Morgan shall note that the deductions for court filing fees which exceed 20% of his

income may be explained by the fact that he has filed four cases in this District which

were dismissed. (Doc. 13, p. 2). Prisoners are required to pay the entire filing fee for each

civil case, 28 U.S.C. § 1915(b)(1), and these fees cumulate for each additional action or

appeal. “Otherwise a prisoner could file multiple suits for the price of one . . . .” Newlin

v. Helman, 123 F.3d 429, 436 (7th Cir. 1997), overruled in part on other grounds by Lee v.

Clinton, 209 F.3d 1025 (7th Cir. 2000), and Walker v. O'Brien, 216 F.3d 626 (7th Cir. 2000).

See also Bruce v. Samuels, 577 U.S. 82, 88-90 (2016) (confirming Newlin approach of

assessing 20% for each case filed). Such deductions will continue until the balance owed

for one or more of Morgan’s cases is paid in full.

                                             2
 Case 3:19-cv-00209-NJR Document 24 Filed 03/08/21 Page 3 of 3 Page ID #96




       Finally, if Morgan disputes Trust Fund Office charges for matters other than court

filing fees, he may be able to seek redress in the Illinois Court of Claims.

       Morgan’s implied request for the Court to reconsider the dismissal of his case

(Doc. 23) is DENIED. This action remains DISMISSED without prejudice, and the Court

will take no further action in response to the letter at Doc. 23.

       IT IS SO ORDERED.

       DATED: March 8, 2021



                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                              3
